DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 12/9/21.

Election/Restrictions
Applicant’s election without traverse of species 3, claims 19-24, in the reply filed on 12/9/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 requires that the status indicator face will display the indication. However, display it where and how the other indicator is not visible. Correction is required.



Claim 20 requires that the cam biasing element is configured to at least partially couple the rotational motion of the cam coupling and the locking mechanism coupler.
First, what is “at least” partially? That is indefinite.
Second, it is unclear how a spring can couple a rotational movement. The spring in question is actually mounted on the cam coupling and is engaged to the locking mechanism coupler, so as to provide certain resistance when the locking mechanism coupler is rotated. 
Therefore, in order to continue with the examination a very broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 22 and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 9,169,669 to Clary et al (Clary).

    PNG
    media_image1.png
    828
    1049
    media_image1.png
    Greyscale

Clary discloses a status indicator for a locking mechanism (70, 78), movable between locked and unlocked states.
The status indicator comprises a status indicator face (100) that includes 1st and 2nd indicators (locked and unlocked); a cam coupling (102) configured to be coupled to the locking mechanism and configured to cam the status indicator; and a locking mechanism coupler (82, 104) configured to rotate relative to the cam coupling.

    PNG
    media_image2.png
    388
    526
    media_image2.png
    Greyscale

Wherein, a rotational range of motion of the locking mechanism coupler is capable of being greater than a cam coupling rotational range of motion, “approximately” 90°.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,169,669 to Clary et al (Clary) in view of US Pat No 4,746,155 to Hart.


    PNG
    media_image3.png
    455
    621
    media_image3.png
    Greyscale

Hart teaches that it is well known in the art to provide a biasing element (66) mounted to a coupling (50) and engaged to a lock mechanism coupler (24) to provide a biasing force and resistance when the coupler rotates.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Clay with a biasing element, as taught by Hart, in order to provide a biasing force and resistance when the coupler rotates.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,169,669 to Clary et al (Clary) in view of US Pat No 4,746,155 to Hart and further in view of US Pat No 7,611,213 to Wu et al (Wu).
Clary, as modified by Hart, fails to disclose that the biasing element is a torsional spring. The combination shows a spring clip.
Wu teaches that it is well known in the art to provide a biasing element (62) that can be either a clip or a torsional spring (Col 2 Line 33).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the biasing element described by Clay, as modified by Hart, as a torsional spring, as taught by Wu, in order to use the best available biasing element and since it is just a consideration from the user.

Claim(s) 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 9,169,669 to Clary et al (Clary) in view of GB 1182845 to Allart.
Clay fails to disclose that the device further comprises an over-center spring configured to bias the cam coupling to cam the status indicator face.

    PNG
    media_image4.png
    565
    1032
    media_image4.png
    Greyscale

Allart teaches that it is well known in the art to provide an over center spring (45, 46) to bias a cam coupling (27).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Clay with an over center spring, as taught by Allart, in order to bias the cam coupling to any desired position after is actuated.

Claims 19, 22 and 23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 2,455,208 to Wirth in view of US Pat No 9,169,669 to Clary et al (Clary). 

    PNG
    media_image5.png
    808
    1709
    media_image5.png
    Greyscale

Wirth discloses a status indicator for a locking mechanism (17), movable between locked and unlocked states.
The status indicator comprises a status indicator face (33, 39) that includes an indicator (39); a cam coupling (42) configured to be coupled to the locking mechanism and configured to cam the status indicator; and a locking mechanism coupler (19) configured to rotate relative to the cam coupling.
Wherein, a rotational range of motion of the locking mechanism coupler is capable of being greater than a cam coupling rotational range of motion, “approximately” 90°.

Wirth fails to disclose that the status indicator face comprises 1st and 2nd status indicators, as locked and unlocked. Wirth discloses just one indicator to indicate “do not disturb”.
Clay teaches that it is well known in the art to provide a status indicator face that comprises 1st and 2nd status indicators, as locked and unlocked.

As to the fact that the indication is “locked or unlocked”, one of ordinary skill in the art will use any type of phrase with respect to the intention of the status indicator.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 2,455,208 to Wirth in view of US Pat No 9,169,669 to Clary et al (Clary) and further in view of US Pat No 4,746,155 to Hart.
Wirth, as modified by Clary, fails to disclose that the status indicator further comprises a cam biasing element mounted to the cam coupling and engaged to the lock mechanism coupler to provide a biasing force and resistance when the coupler rotates.

Hart teaches that it is well known in the art to provide a biasing element (66) mounted to a coupling (50) and engaged to a lock mechanism coupler (24) to provide a biasing force and resistance when the coupler rotates.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Wirth, as modified by Clay, with a biasing element, as taught by Hart, in order to provide a biasing force and resistance when the coupler rotates.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 2,455,208 to Wirth in view of US Pat No 9,169,669 to Clary et al (Clary), US Pat No 4,746,155 to Hart and further in view of US Pat No 7,611,213 to Wu et al (Wu).
Wirth, as modified by Clary and Hart, fails to disclose that the biasing element is a torsional spring. The combination shows a spring clip.
Wu teaches that it is well known in the art to provide a biasing element (62) that can be either a clip or a torsional spring (Col 2 Line 33).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the biasing element described by Wirth, as modified by Clary and Hart, as a torsional spring, as taught by Wu, in order to use the best available biasing element and since it is just a consideration from the user.

Claim(s) 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 2,455,208 to Wirth in view of US Pat No 9,169,669 to Clary et al (Clary) and further in view of GB 1182845 to Allart.
Wirth, as modified by Clay, fails to disclose that the device further comprises an over-center spring configured to bias the cam coupling to cam the status indicator face.

Allart teaches that it is well known in the art to provide an over center spring (45, 46) to bias a cam coupling (27).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Wirth, as modified by Clay, with an over 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Carlos Lugo/
Primary Examiner
Art Unit 3675



January 7, 2022